COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of J.J.G., L.K.G., H.A.G., and A.G.G., Children

Appellate case number:    01-16-00104-CV

Trial court case number: 2014-00610J

Trial court:              313th District Court of Harris County


        Appellant, J.R.G. a/k/a R.G., has filed a second unopposed motion for extension of time
to file his brief, requesting an extension to May 3, 2016. We deny appellant’s motion.
Appellant’s brief is due to be filed with this Court no later than April 25, 2016. See TEX. R.
APP. P. 28.4(a), 38.6(a), (d).

        Because this appeal involves a child-protection case, the Court is required to bring the
appeal to final disposition within 180 days of February 7, 2016, the date the first notice of appeal
was filed in this proceeding, so far as reasonably possible. See Tex. R. Jud. Admin. 6.2, reprinted
in TEX. GOV’T. CODE ANN., tit. 2, subtit. F app. (Vernon 2013); see also TEX. R. APP. P. 28.4.
Accordingly, no extensions will be granted.

       It is so ORDERED.

Judge’s signature: /s/ Terry Jennings
                    Acting individually       Acting for the Court


Date: April 15, 2016